Title: From George Washington to Robert Edge Pine, 26 February 1786
From: Washington, George
To: Pine, Robert Edge



Sir,
Mount Vernon 26th Feby 1786.

Your favor of the 16th of Decemr (tho’ some what delayed) came safely to hand.
The pictures arrived shortly after in good order, & meet the approbation of Mrs Washington & myself—the first of whom thanks you for the portrait of Fanny Washington, with which you have been so polite to present her—she with the Major are on a visit to her friends in the lower parts of this State, & have been so since the middle of December.
It is some time since I requested a Gentleman of Annapolis (who is owing me money & was to have sent it to me) to pay you Twenty guineas & sixteen Dollars; the first for balance due on the pictures—the latter for their frames; but having heard nothing from him respecting it, I begin to suspect it never has been done, & therefore send these sums by Mr Hunter of Alexandria.
I have lately received a Letter from our old & worthy acquaintance Colo. Fairfax, who again mentions you in terms of great regard. Mrs Washington unites her best wishes to mine for you—on congratulations on the safe arrival of Mrs Pine &c. With great esteem I am Sir Yr most Obedient humble Servant

G: Washington

